PER CURIAM.
William Ray Miller appeals from the district court’s order affirming the bank*260ruptcy court’s order determining that a debt Miller owed to Cigna Insurance Company was not dischargeable in his bankruptcy proceeding. Our review of the record and the opinions below discloses no reversible error. Accordingly, we affirm on the reasoning of the district court. See Miller v. Cigna Ins. Co., Nos. CA-04-215-1-WDQ, CA-04-216-WDQ, BK-00-1758-6-JS (D.Md. June 17, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED